Registration No. 33-59474 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 - POST-EFFECTIVE AMENDMENT NO. 123 TO FORM N-1A REGISTRATION STATEMENT under THE SECURITIES ACT OF 1933 and REGISTRATION STATEMENT under THE INVESTMENT COMPANY ACT OF 1940 - PRINCIPAL FUNDS, INC. (Exact name of Registrant as specified in Charter) The Principal Financial Group Des Moines, Iowa 50392 (Address of principal executive offices) - Telephone Number (515) 235-9154 - Copy to: JENNIFER A. MILLS JOHN W. BLOUCH, Esq. The Principal Financial Group Drinker Biddle & Reath, LLP Des Moines, Iowa 50392 1treet, N.W. Washington, DC 20005-1209 (Name and address of agent for service) It is proposed that this filing will become effective (check appropriate box) XX immediately upon filing pursuant to paragraph (b) of Rule 485 on (date) pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 75 days after filing pursuant to paragraph (a)(2) of Rule 485 on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Amendment is being filed for the sole purpose of correcting the omission of the facing sheet from the filing that was submitted on February 28, 2013 (SEC Accession No. 0000898745-13-000071). The Amendment relates to the Registrant’s series with an October 31 fiscal year end and includes the following: (1) Facing sheet; (2) Explanatory Note; (3) Facing sheet omitted from the February 28, 2013 filing, (4) Parts A, B and C (incorporated by reference from the filing submitted on February 28, 2013), and (5) signature pages. The Amendment is not being filed to update or amend the prospectuses or statement of additional information for series with a fiscal year end of August 31 Registration No. 33-59474 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 - POST-EFFECTIVE AMENDMENT NO. 122 TO FORM N-1A REGISTRATION STATEMENT under THE SECURITIES ACT OF 1933 and REGISTRATION STATEMENT under THE INVESTMENT COMPANY ACT OF 1940 - PRINCIPAL FUNDS, INC. (Exact name of Registrant as specified in Charter) The Principal Financial Group Des Moines, Iowa 50392 (Address of principal executive offices) - Telephone Number (515) 235-9154 - Copy to: JENNIFER A. MILLS JOHN W. BLOUCH, Esq. The Principal Financial Group Drinker Biddle & Reath, LLP Des Moines, Iowa 50392 1treet, N.W. Washington, DC 20005-1209 (Name and address of agent for service) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) of Rule 485 _XX on March 1, 2013 pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 75 days after filing pursuant to paragraph (a)(2) of Rule 485 on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE The Amendment relates to the Registrant’s series with an October 31 fiscal year end and includes the following: (1) facing page; (2) Part A (the following three prospectuses, one for: (a) Classes A, B, C, and P shares; (b) Class J shares; and (c) Classes Institutional, R-1, R-2, R-3, R-4, and R-5 shares); (3) Part B (a statement of additional information that includes each series with an October 31 fiscal year end), (4) Part C, and (5) signature pages. The Amendment is not being filed to update or amend the prospectuses or statement of additional information for series with a fiscal year end of August 31. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, duly authorized in the City of Des Moines and State of Iowa, on the 4th day of March, 2013. Principal Funds, Inc. (Registrant) /s/ N. M. Everett N. M. Everett Chair, President and Chief Executive Officer Attest: /s/ Beth Wilson Beth Wilson Vice President and Secretary Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ N. M. Everett Chairman, President and March 4, 2013 Chief Executive Officer N. M. Everett (Principal Executive Officer) /s/ L. A. Rasmussen Vice President, Controller and March 4, 2013 L. A. Rasmussen Chief Financial Officer (Principal Financial Officer and Controller) /s/ M. J. Beer Executive Vice President and Director March 4, 2013 M. J. Beer (E. Ballantine)* Director March 4, 2013 E. Ballantine (L. T. Barnes)* Director March 4, 2013 L. T. Barnes (K. Blake)* Director March 4, 2013 K. Blake (C. Damos)* Director March 4, 2013 C. Damos (M. A. Grimmett)* Director March 4, 2013 M. A. Grimmett (F. S. Hirsch)* Director March 4, 2013 F. S. Hirsch (T. Huang)* Director March 4, 2013 T. Huang (W. C. Kimball)* Director March 4, 2013 W. C. Kimball Signature Title Date (D. Pavelich)* Director March 4, 2013 D. Pavelich /s/ M. J. Beer M. J. Beer Executive Vice President and Director * Pursuant to Power of Attorney Previously Filed
